[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an appeal of a decree of the West Haven Probate Court which gave permission to the appellee herein to bring suit against the appellant. The latter had been appointed administrator of the Estate of Michael T. Mansi and the appellee was a creditor of an heir of the estate.
While this court heard the matter de novo, it is not its function to determine the actual dispute between the parties. Rather, the issue before the court is whether the decree appealed from constitutes an abuse of discretion.
The court heard the parties at length and has serious doubts as to the appellee's eventual success in pressing this suit. However, on the basis of what was presented at the hearing of this matter, there does exist a colorable claim and he should be given the opportunity to present it to a proper authority for a decision after the applicable law is applied.
It is therefore the conclusion of the court that the decree appealed from was not an abuse of discretion and the appeal is denied.
Anthony V. DeMayo, J.T.R. CT Page 10273